 Case 2:08-cr-00757-KM Document 136 Filed 01/15/21 Page 1 of 4 PageID: 2616




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


                                      :
UNITED STATES OF AMERICA              :
                                      :      Crim. No. 08-757 (KM)
                                      :
            v.                        :            OPINION & ORDER
                                      :
TOMMIE TELFAIR,                       :
                                      :
                   Defendant.         :
                                      :

MCNULTY, U.S.D.J.
      I have recently disposed of the most recent batch of motions to vacate or
modify sentence filed by Mr. Telfair, a federal prisoner. (DE 117, 134) This
supplemental opinion and order dispose of two motions by Mr. Telfair, pro se,
that remain pending. (DE 118, 119) For the reasons expressed herein, the
motions are denied.
      A. “Notice & Demand Motion to Compel Answers to Interrogatories
         Question Fed.R.Civ.P. 37(a)” (DE 118)

      The cited rule, Fed. R. Civ. P. 37(a), provides as follows:
(a) MOTION FOR AN ORDER COMPELLING DISCLOSURE OR DISCOVERY.
    (1) In General. On notice to other parties and all affected persons, a
  party may move for an order compelling disclosure or discovery. The
  motion must include a certification that the movant has in good faith
  conferred or attempted to confer with the person or party failing to make
  disclosure or discovery in an effort to obtain it without court action.
    (2) Appropriate Court. A motion for an order to a party must be made in
  the court where the action is pending. A motion for an order to a nonparty
  must be made in the court where the discovery is or will be taken.
    (3) Specific Motions.
      (A) To Compel Disclosure. If a party fails to make a disclosure required
    by Rule 26(a), any other party may move to compel disclosure and for
    appropriate sanctions.
Case 2:08-cr-00757-KM Document 136 Filed 01/15/21 Page 2 of 4 PageID: 2617




    (B) To Compel a Discovery Response. A party seeking discovery may
  move for an order compelling an answer, designation, production, or
  inspection. This motion may be made if:
      (i) a deponent fails to answer a question asked under Rule 30 or 31;
      (ii) a corporation or other entity fails to make a designation
    under Rule 30(b)(6) or 31(a)(4);
      (iii) a party fails to answer an interrogatory submitted under Rule
    33; or
      (iv) a party fails to produce documents or fails to respond that
    inspection will be permitted—or fails to permit inspection—as
    requested under Rule 34.
    (C) Related to a Deposition. When taking an oral deposition, the party
  asking a question may complete or adjourn the examination before
  moving for an order.
  (4) Evasive or Incomplete Disclosure, Answer, or Response. For
purposes of this subdivision (a), an evasive or incomplete disclosure,
answer, or response must be treated as a failure to disclose, answer, or
respond.
  (5) Payment of Expenses; Protective Orders.
    (A) If the Motion Is Granted (or Disclosure or Discovery Is Provided
  After Filing). If the motion is granted—or if the disclosure or requested
  discovery is provided after the motion was filed—the court must, after
  giving an opportunity to be heard, require the party or deponent whose
  conduct necessitated the motion, the party or attorney advising that
  conduct, or both to pay the movant's reasonable expenses incurred in
  making the motion, including attorney's fees. But the court must not
  order this payment if:
      (i) the movant filed the motion before attempting in good faith to
    obtain the disclosure or discovery without court action;
      (ii) the opposing party's nondisclosure, response, or objection was
    substantially justified; or
      (iii) other circumstances make an award of expenses unjust.
     (B) If the Motion Is Denied. If the motion is denied, the court may
  issue any protective order authorized under Rule 26(c) and must, after
  giving an opportunity to be heard, require the movant, the attorney
  filing the motion, or both to pay the party or deponent who opposed the
  motion its reasonable expenses incurred in opposing the motion,
  including attorney's fees. But the court must not order this payment if

                                     2
 Case 2:08-cr-00757-KM Document 136 Filed 01/15/21 Page 3 of 4 PageID: 2618




    the motion was substantially justified or other circumstances make an
    award of expenses unjust.
      (C) If the Motion Is Granted in Part and Denied in Part. If the motion is
    granted in part and denied in part, the court may issue any protective
    order authorized under Rule 26(c) and may, after giving an opportunity
    to be heard, apportion the reasonable expenses for the motion.
      The Rule has nothing to do with this criminal case or any issue pending
therein. The Rule governs discovery in a civil federal court action. Further, Mr.
Telfair has not pointed to any “interrogatories,” whether answered or
unanswered, in this case. Nor would there be such interrogatories in a case
that is criminal, and closed. The motion is therefore denied.
      B. Motion for Contempt (DE 119)
      This motion (DE 119) seeks an order holding the United States in
contempt for failing to answer interrogatories or respond to the motion to
compel. (DE 118) As noted above, there are no interrogatories before the court,
and there is no basis to serve interrogatories in this closed criminal case.
      I will not hold the government in contempt. First, the motion is entirely
invalid. Second, it was filed in a closed criminal case. Third, any oversight is
excusable, in that Mr. Telfair has filed a bewildering array of pro se motions
and actions, many of them repetitive. Fourth, when ordered to do so, the
government filed a response. (DE 135) The motion is therefore denied.
      There is some indication that Mr. Telfair may be referring to, not
interrogatories in the usual sense, but to the perceived inadequacy or
unpersuasiveness of the government’s response to his motions to vacate or
modify sentence. Those motions, however, have been denied on the merits. (DE
117, 134)




                                         3
Case 2:08-cr-00757-KM Document 136 Filed 01/15/21 Page 4 of 4 PageID: 2619




                                   ORDER
    For the reasons discussed above,
    IT IS this 15th day of January, 2021
    ORDERED that the defendant’s motions, DE 118 and 119, are DENIED.
    The file is, and remains, closed.
                                            /s/ Kevin McNulty
                                            _________________________
                                            KEVIN MCNULTY
                                            United States District Judge




                                        4
